Exhibit 24(b)(8.166) RULE 22C-2 AGREEMENT This AGREEMENT, dated March 1, 2007, is effective as of the 16th day of October, 2007, between TCW Brokerage Services as principal underwriter for each of the funds listed on the attached Schedule A (collectively, the “Fund”) and ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc. (individually an “Intermediary” and collectively the “Intermediaries”). WHEREAS, the Intermediaries have adopted policies and procedures to monitor and deter excessive trading activity within the mutual funds, including the Fund, available through the variable annuity, variable life insurance and variable retirement plan products which they offer (the “Variable Products”); and WHEREAS, the Intermediaries’ policies and procedures to monitor and deter excessive trading activity within the mutual funds available through their Variable Products are attached hereto and made part of this Agreement as Schedule B (the “Excessive Trading Policy”); WHEREAS, the Fund desires for the Intermediaries to monitor and deter excessive trading activity in the ING Funds in accordance with the Intermediaries’ Excessive Trading Policy; and WHEREAS, the parties desire to otherwise comply with the requirements under Rule 22c-2 of the Investment Company Act of 1940, as amended (“Rule 22c-2”). NOW, THEREFORE, in consideration of the mutual covenants herein contained, which consideration is full and complete, the Fund and the Intermediaries hereby agree as follows: A.
